UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK
                                              )
 In re:                                       )
                                              )     Case No. 20-10322
 The Diocese of Buffalo, N.Y.,                )
                                              )     Chapter 11
                        Debtor.               )
                                              )


                                  CERTIFICATE OF SERVICE

        I, Giovanna M. Luciano, depose and say that I am employed by Stretto, the claims &
 noticing agent for the Debtor in the above-captioned case.

        On March 18, 2021, at my direction and under my supervision, employees of Stretto
caused the following documents to be served via first-class mail on the service list attached
hereto as Exhibit A:

   •      Monthly Fee Statement of Jones Day for Compensation for Services Rendered and
          Reimbursement of Expenses as Special Counsel to the Diocese of Buffalo, N.Y. For
          the Period December 1, 2020 Through February 28, 2021 (Docket No. 948)

   •      Monthly Fee Statement of Bond, Schoeneck & King, PLLC for Compensation for
          Services Rendered and Reimbursement of Expenses as Counsel to the Diocese of
          Buffalo, N.Y. For the Period January 1, 2021 Through January 31, 2021 (Docket
          No. 951)

Dated: March 19, 2021                                     /s/ Giovanna M. Luciano
                                                          Giovanna M. Luciano
                                                          STRETTO
                                                          410 Exchange, Suite 100
                                                          Irvine, CA 92602
                                                          (855) 347-3773
                                                          Giovanna.Luciano@Stretto.com




   Case 1-20-10322-CLB, Doc 957, Filed 03/19/21, Entered 03/19/21 19:54:27,
                    Description: Main Document , Page 1 of 3
                           Exhibit A




Case 1-20-10322-CLB, Doc 957, Filed 03/19/21, Entered 03/19/21 19:54:27,
                 Description: Main Document , Page 2 of 3
                                                                                     Exhibit A
                                                                              Served Via First-Class Mail

                     NAME                                   ADDRESS 1                           ADDRESS 2                   ADDRESS 3           ADDRESS 4      CITY   STATE     ZIP
 OFFICE OF THE UNITED STATES TRUSTEE       ATTN: JOSEPH W. ALLEN                     OLYMPIC TOWERS                  300 PEARL STREET          SUITE 401  BUFFALO     NY    14202
 OFFICIAL COMMITTEE OF UNSECURED CREDITORS C/O GLEICHENHAUS, MARCHESE & WEISHAAR, PC ATTN: SCOTT J. BOGUCKI          43 COURT STREET           SUITE 930  BUFFALO     NY    14202-3100
 OFFICIAL COMMITTEE OF UNSECURED CREDITORS C/O PACHULSKI, STANG, ZEIEHL & JONES LLP  ATTN: JAMES I. STANG            10100 SANTA MONICA BLVD   13TH FLOOR LOS ANGELES CA    90067-4003
                                                                                     ATTN: JAMES I. STANG, ILAN D.
 OFFICIAL COMMITTEE OF UNSECURED CREDITORS C/O PACHULSKI, STANG, ZIEHL & JONES LLP   SCHARF AND STEVEN W. GOLDEN     780 THIRD AVENUE          34TH FLOOR NEW YORK    NY     10017
                                           ATTN: CHARLES MENDOLERA, EXECUTIVE
 THE DIOCESE OF BUFFALO, N.Y.              DIRECTOR OF FINANCIAL ADMINISTRATION      795 MAIN STREET                                                      BUFFALO     NY     14203




In re: The Diocese of Buffalo, N.Y.
Case No. 20-10322 (CLB)
                                         Case 1-20-10322-CLB, Doc 957, Filed 03/19/21, Entered 03/19/21 19:54:27,                                                              Page 1 of 1
                                                          Description: Main Document , Page 3 of 3
